 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KEENAN WILKINS, also known as                        No. 2:18-CV-2518-MCE-DMC-P
      Nerrah Brown,
12
                           Plaintiff,
13                                                         FINDINGS AND RECOMMENDATIONS
                v.
14
      C. JOKSCH, et al.,
15
                           Defendants.
16

17

18                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

19   42 U.S.C. § 1983. Pending before the court is defendant Foulk’s motion to revoke plaintiff’s in

20   forma pauperis status (ECF No. 13) and defendant Joksch’s joinder (ECF No. 23). Defendants

21   contends in forma pauperis status should be revoked pursuant to the Prison Litigation Reform Act

22   (PLRA).

23                   The PLRA’s “three strikes” provision, found at 28 U.S.C. § 1915(g), provides as

24   follows:
                     In no event shall a prisoner bring a civil action . . . under this section if the
25                   prisoner has, on three or more prior occasions, while incarcerated or
                     detained . . ., brought an action . . . in a court of the United States that was
26                   dismissed on the ground that it is frivolous, malicious, or fails to state a
                     claim upon which relief may be granted, unless the prisoner is under
27                   imminent danger of serious physical injury.
28                   Id.
                                                          1
 1   Thus, when a prisoner plaintiff has had three or more prior actions dismissed for one of the

 2   reasons set forth in the statute, such “strikes” preclude the prisoner from proceeding in forma

 3   pauperis unless the imminent danger exception applies. Dismissals for failure to exhaust

 4   available administrative remedies generally do not count as “strikes” unless the failure to exhaust

 5   is clear on the face of the complaint. See Richey v. Dahne, 807 F.3d 1202, 1208 (9th Cir. 2015).

 6   Dismissed habeas petitions do not count as “strikes” under § 1915(g). See Andrews v. King, 398

 7   F.3d 1113, 1122 (9th Cir. 2005). Where, however, a dismissed habeas action was merely a

 8   disguised civil rights action, the district court may conclude that it counts as a “strike.” See id. at

 9   n.12.

10                  When in forma pauperis status is denied, revoked, or otherwise unavailable under

11   § 1915(g), the proper course of action is to dismiss the action without prejudice to re-filing the

12   action upon pre-payment of fees at the time the action is re-filed. In Tierney v. Kupers, the Ninth

13   Circuit reviewed a district court’s screening stage dismissal of a prisoner civil rights action after

14   finding under § 1915(g) that the plaintiff was not entitled to proceed in forma pauperis. See 128

15   F.3d 1310 (9th Cir. 1998). Notably, the district court dismissed the entire action rather than

16   simply providing the plaintiff an opportunity to pay the filing fee. The Ninth Circuit held that the

17   plaintiff’s case was “properly dismissed.” Id. at 1311. Similarly, in Rodriguez v. Cook, the

18   Ninth Circuit dismissed an inmate’s appeal in a prisoner civil rights action because it concluded

19   that he was not entitled to proceed in forma pauperis on appeal pursuant to the “three strikes”

20   provision. See 169 F.3d 1176 (9th Cir. 1999). Again, rather than providing the inmate appellant
21   an opportunity to pay the filing fee, the court dismissed the appeal without prejudice and stated

22   that the appellant “may resume this appeal upon prepaying the filing fee.”

23                  This conclusion is consistent with the conclusions reached in at least three other

24   circuits. In Dupree v. Palmer, the Eleventh Circuit held that denial of in forma pauperis status

25   under § 1915(g) mandated dismissal. See 284 F.3d 1234 (11th Cir. 2002). The court specifically

26   held that “the prisoner cannot simply pay the filing fee after being denied IFP status” because
27   “[h]e must pay the filing fee at the time he initiates the suit.” Id. at 1236 (emphasis in original).

28   The Fifth and Sixth Circuits follow the same rule. See Adepegba v. Hammons, 103 F.3d 383 (5th
                                                         2
 1   Cir. 1996); In re Alea, 86 F.3d 378 (6th Cir. 2002).

 2                  This court has previously determined plaintiff has three or more “strikes.” See

 3   Wilkins v. Gonzalez, No. 2:16-CV-0347-KJM-KJN; Brown (aka Wilkins) v. Galvin, No. 2:16-

 4   CV-2629-JAM-DB. The court takes judicial notice of these prior determinations, see Chandler v.

 5   U.S., 378 F.2d 906, 909 (9th Cir. 1967), and likewise concludes plaintiff has three or more

 6   “strikes.” The court also finds plaintiff has not faced imminent danger of serious bodily physical

 7   injury at the time the action was filed. See Andrews v. Cerbantes, 493 F.3d 1047, 1055 (9th Cir.

 8   2007). Plaintiff claims of being forced to share a cell with predatory inmates in late 2013 and into

 9   2014. See ECF No. 1, pgs. 6-7. According to plaintiff, this alleged conduct exposed him to

10   safety risks, in violation of the Eighth Amendment. See id. 8. Plaintiff also states that, on April

11   4, 2014, his classification was “made ‘single cell’ status.” Id. Thus, as of the time this action was

12   filed, plaintiff was not in imminent danger of serious physical injury resulting from a predatory

13   cellmate. To the extent plaintiff worries about the possibility of being double-celled in the future,

14   any danger would be speculative, not imminent as of the date the complaint was filed.

15                  Based on the foregoing, the undersigned recommends that defendant’s motion to

16   revoke plaintiff’s in forma pauperis status (ECF No. 13) be granted and that this action be

17   dismissed without prejudice to re-filing upon pre-payment of the full filing fee.

18                  These findings and recommendations are submitted to the United States District

19   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

20   after being served with these findings and recommendations, any party may file written objections
21   with the court. Responses to objections shall be filed within 14 days after service of objections.

22   Failure to file objections within the specified time may waive the right to appeal. See Martinez v.

23   Ylst, 951 F.2d 1153 (9th Cir. 1991).

24

25   Dated: June 18, 2019
                                                            ____________________________________
26                                                          DENNIS M. COTA
27                                                          UNITED STATES MAGISTRATE JUDGE

28
                                                        3
